Citation Nr: 1442790	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease (to include coronary artery disease), including as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from May 1963 to July 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reviewed the case pursuant to Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  The Veteran's claims file is now in the jurisdiction of the Houston, Texas RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The threshold question in this appeal is whether the Veteran has ischemic heart disease, to include coronary artery disease.  The Board finds a Remand is necessary because the record contains conflicting medical evidence.  A private treatment record from November 2008 shows a diagnosis of coronary artery disease.  However, on most recent VA examination (June 2011) there is no such diagnosis.  In light of the apparently conflicting medical reports, a new examination to determine whether the Veteran has coronary artery disease is necessary.  The Board notes that service connection is currently in effect for atrioventricular block with pacemaker, status post sick sinus syndrome with right bundle branch block, currently evaluated as 10 percent disabling.

Additionally, the record reflects the Veteran continues to receive treatment from private providers.  The AOJ should obtain all updated treatment records.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of treatment and/or evaluation he has received for his cardiac condition from May 2011 to present (to specifically include Drs. R. Ball and J. Pettigrove), and to provide any authorizations necessary for VA to obtain all outstanding records of any such private treatment/evaluation.  The AOJ should attempt to secure for the record copies of the complete treatment records from the sources identified.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate examiner to determine the existence of the claimed ischemic heart disease, to include coronary artery disease.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a. Does the Veteran have, or at any time during the pendency of the appeal has had, ischemic heart disease, to include coronary artery disease?  Note, service connection is currently in effect for atrioventricular block with pacemaker, status post sick sinus syndrome with right bundle branch block, currently evaluated as 10 percent disabling.

b. The examiner is specifically asked to reconcile the conflicting medical opinions provided (November 2008 and June 2011) as to the diagnosis of coronary artery disease, and provide an opinion expressing agreement or disagreement with both.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



